OFFICE   OF THE AlTORNEY       GENERAL   OF TEXAS
                            AUSTIN



-c-
 --




ffonorable A. N. Stelnle
county Attolney
ttasoosa Comty
Joardenton, Texas
Dear Sir:




                                   s is a newspaper pub-
                                   08~ Coanty, Texas, and
                                     ownZag its physical
                                   than ten years.    The
                                 Express, 60130tlm in
                                the qubl%cntlon of what
                               Tribune, ir, Tllden, Lic;iullen
                             e ?hyslcal plai;t that prints
                       &rem    and also orints the Tilden
                       ed by the Xdftor and Publisher of
                     ocsted in Pleasanton, Texas .”
                  Dill 700, hats 1939, Regular Seaslon, 40th
 Leelelature,  Cbn;ter 20, page 251 (Xrtiole 212(a), Vernon’s
 AnnotAted i’enai Code), rezds as follows:
            "Section 1.     That no newpbpzr, !zay?zine, or
       other public3tion,    published daily, biwesltly, weekly,
 monthly, or at other intervale shall sell, soli-
 crlt, bargain for, offer, or acoept for money,
 other aonslderatlo,n’, or faVO?s, any kind or 4annar
 OS political  advertislu,~ Srom zore than one aaadi-
 date Sor any or all loaal, eouuty, State, or Zed-
 era1 offioes,  uuless such publication.:  shall have
 been published and distrfbuted   generally for at
 least~twelve (12) months neitt preoadiug the aooept-
 anoe OS the advertising.
        “Seotion 2. Provided however that this Aot
 shall not apply to pabllcatlons     which have been pub-
 lished and circulated     generally for at least twelve
 (12) months next preceding the aaoeptanae of auoh
 advertlsjng,    Sor other than purely political  purposes
 in soine locality    other than that in whfoh It is lo-.
 eated and published at the tine OS accepting such
 political    advertising Sro!u more than one candidate.
       “Seation 3. And provided further that Section
 1 of th.Is Aat shall no.t apply to publications nhiah
 have, prior to the aooeptanae or politloal     advertis-
 lng from zore than one oandidate, been published and
 olroulated generally for a period of less than one
 year inmediately preoediug the aaoeptance OS suoh
 advertising in tha event that suoh pablloations oan
:shoor owuarship OS its physical plant and that its
 advertfeing rates are in pxoportfon to the emunt
 and kind OS Its oiroulation.
        eSeotlon 4. Whower     _’ violates   the provisions
   OS‘thi8 Aot shall be rined not less than Five Eun-
’ ‘drsd Do ars ($5001 nor snore than One Thousand Dal-
           ?I 00) ‘or be imarlsoned~in jail not less
   lars ($1,
   than three (3j Donths aor mom thaosix           (61 montha,
   or both.    Each vlolatioti   OS  this  Aot shall  be. a,
   separate offense.
     ;~
         “Seotion 5. The Saot that the existing law
   doss not provide adequately ior the re&ation            OS
   suah advertising In Texas, and the further Saot that
   the calendars OS the senate end House are in a
   fmmded oonaition create an emergemy and an inper-
   at&e publio necessity that the Constitutlocal           Pule
   rcquirin.s bills to be read on three several days in
   eaoh House, Andythe Surther Gonstltutioc?l         ?ulo as
   to t&e tire when lam take effect,         be suspended, end
                                              .    .
                                                                    240

 ~onorcble A. N. Steinle,   Page 3


      eaoh or them is hereby suspendeb, and this Aat
       shall take effect and be in full force and effeot
      j?mm and after Its passage, and it is so enaoted.*
             It 1s ap$aront that this enactment prohibits     a
 newsgaper tram aooeptlng political     advertisements from
 more than .one oandlGate for any 130~1, county, State or
 Federal. offioe unless such newspaper shall have been ub-
 lished and distributed    p,enerally ror at least tu0lpe 7 12)
 months next preaeding the acoeptanae ot the advert&~alng.
 To this rula are added- oertain exae$Aons.       Plrst, news-
 papers which have been published an& clroulated (other than
 for purely.political    puqoses)    ror at ~laast twelve months
 preceding the acceptanoe of the advertisements in some
 other locality,    are exoepted.   Seoondly, publications able
 to show ownership of their physical plants and that thefr
 rates are in line with the a?xunt and kind of. their oirou-
 lation, even though published less than twelve months pre-
  cedf    the acce;>tanoe of advertising from more than ohe
       3 ate, are excepted,.
 aentli,
             Serious aons%titutional questions night be raised
  in oonneotion with &use’ 3111 700, but in view of our hold-
  ing we find it unneoessary to pass upoa~1t.s validity.    As-
  susing that the advertirAn& rates of the Tilden Tribune
  are reasonable and in uroportion to Its circulatm           be-
  lieve that such nevis_sabera fall viithin the second exoeption
  set forth Ln the preceding paragraph. The physical plant
  of the TiMen Tribune* located in Pleaeanton, Texas, is
. owned by its editor and publisher, who owns, in addition,
  the Pleas anton Express.   he a result,  the exemption ia oom-
  plete.         ,     i
           Consequently, you are respeatrully advised and it
 1s the opinion of this ~Departmentthat the Tllcen Tribune
 is not prohibited by Artiole 212(a), Vernon’s Annotated
 Penal Code, from aaoe?ting politiaal a0vertisementa from
 more than one candidate for office.

                                     _      yours very t-y
                                         ‘ATThiEY GTZXIXAL
                                                         OF TEXAS



   .ATTORNEY
           GENNERAL
                 OF TXXAS